DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/2021 has been entered.




Response to Amendment
Received 12/22/2021

	Claim(s) 1-14 and 18-23 are pending.
	Claim(s) 1, 2, 6-8, 13, and 14 have been amended.
Claim(s) 20-23 have been added.	
The 35 U.S.C § 103 rejection to claims 1-14 and 18-23 have been fully considered in view of the amendments received 12/22/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 12/22/2021


Regarding independent claim(s) 1, 7, and 13:

Applicant’s arguments (Remarks, Page 8: ¶ 4 to Page 10: ¶ 1 and Page 10: ¶ 4-5), filed 12/22/2021, with respect to the rejection(s) of claim(s) 1, 7, and 13 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Jarrell et al. (US PGPUB No. 20080015418 A1), Nicolaas (US PGPUB No. 20150227701 A1), and Erpenbach et al. (US PGPUB No. 20200035359 A1) fails to disclose the speed of the progression along the nodes of the decision-based pathway is at different rate than when the input causes the deviation from the accepted medical management plan.  and further in view of Brindle (US Patent No. 5385474).


Regarding dependent claims 2-6, 8-12, 14-16, 18, and 19:

Applicant’s arguments (Remarks Page 10: ¶ 6 to Page 11: ¶ 1), filed 12/22/2021, with respect to the rejection(s) of claim(s) 2-6, 8-12, 14-16, 18, and 19 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 7, and 13 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claim(s) 1-14 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrell et al., US PGPUB No. 20080015418 A1, hereinafter Jarrell, in view of Nicolaas, US PGPUB No. 20150227701 A1, hereinafter Nicolaas, in view of Erpenbach et al., US PGPUB No. 20200035359 A1, hereinafter Erpenbach, and further in view of Brindle, US Patent No. 5385474, hereinafter Brindle.

	
Regarding claim 1, Jarrell discloses a computer implemented method of simulating medical management for a patient with a virtual simulator using a medical simulator engine (Jarrell; a computer implemented method of simulating/training medical management for a patient with a virtual simulator/trainer using a virtual tutoring system 100 (i.e. medical simulator engine) [¶ 0036-0038 and ¶ 0041]; moreover, a training system using a virtual patient [¶ 0015, ¶ 0018-0019, and ¶ 0040]) comprising: 
generating a computer model configured to simulate a medical condition of a virtual patient (Jarrell; the method, as addressed above, comprises generating a computer model configured to simulate a medical condition of a virtual patient [¶ 0037-0039 and ¶ 0041]; moreover, using a training system to establish simulation of a medical condition for a virtual patient [¶ 0040, ¶ 0045, and ¶ 0050-0051]; moreover, generating a computer environment/model for training [¶ 0061-0064] that is displayable to a user/trainee [¶ 0071-0072]; wherein, a trainee is able to select diagnoses and treatment options [¶ 0154]), wherein the model comprises a plurality of decision-based pathways associated with a series of nodes (Jarrell; the computer environment/model , as addressed above, comprises a plurality of decision trees (i.e. decision-based pathways) implicitly associated with a series of nodes (given the nature of a decision tree data structure) [¶ 0042]; moreover ontological classes and/or subclasses [¶ 0076-0078 and ¶ 0081]; wherein, ontological classes to reflect the structure and function of a human as a whole, or in part, as needed to simulate normal or disease processes or both [¶ 0079]), and wherein the medical condition is associated with a medical subject category (Jarrell; the medical condition (i.e. disease, medical issue) is associated with a medical subject category (i.e. class, treatment type, pathways) [¶ 0037-0038 and ¶ 0076-0078, and ¶ 0095]; additionally, treatment of a virtual patient [¶ 0073 and ¶ 0076-0077] is associated with pathways [¶ 0116-0118] in relation with training [¶ 0149-0151]; and moreover, ontological classes and/or subclasses [¶ 0076, ¶ 0079, and ¶ 0081]); 
receiving input from a user of a client device (Jarrell; the method, as addressed above, comprises receiving input from a user [¶ 0040, ¶ 0062, and ¶ 0071] of a client device [¶ 0041 and ¶ 0047]; moreover, client device [¶ 0289 and ¶ 0297-0298] and trainee selection/input [¶ 0067 and ¶ 0154]);
causing a progression along nodes of a decision-based pathway based on the input applied to the computer model and the medical condition of the virtual patient (Jarrell; the method, as addressed above, comprises causing a progression along nodes of a decision-based pathway based on the input applied to the computer model and the medical condition of the virtual patient [¶ 0154, ¶ 0162, ¶ 0175, and ¶ 0177-0178]; moreover, decision trees [¶ 0042] in relation with treatment of a virtual patient [¶ 0073 and ¶ 0149-0151], pathways [¶ 0116-0118], and ontological classes/sub-classes [¶ 0076-0078]; wherein, a virtual patient is updated [¶ 0067 and ¶ 0069]); and
the input causes a deviation from an accepted medical management plan (Jarrell; the input causes a deviation from an accepted/appropriate medical management plan [¶ 0063-0065]).  
 Jarrell fails to disclose wherein the model comprises a plurality of decision-based pathways comprising a series of nodes;
causing a progression along nodes of a decision-based pathway based on the input applied to the computer model and the medical condition of the virtual patient such that speed of the progression along the nodes of the decision-based pathway depends on the medical condition, the computer model, and the input; and
when initiating progression of a catastrophic sequence of the computer model for the virtual patient while allowing the user to continue to provide inputs to progress along nodes of the decision based pathway,
wherein, when the input is according to the accepted medical management plan, the speed of progression along the nodes of the decision-based pathways is at different rate than when the input causes the deviation from the accepted medical management plan.  
Nicolaas; the model comprises a plurality of decision-based pathways comprising a series of nodes [¶ 0051], as illustrated within Fig. 1; moreover, a clinical decision tree [¶ 0093-0103]);
receiving input from a user of a client device (Nicolaas; receiving input from a user [¶ 0065, ¶ 0130, and ¶ 0139] of a client device [¶ 0052-0053]);
causing a progression along nodes of a decision-based pathway based on the input applied to the computer model and the medical condition of the virtual patient (Nicolaas; causing a progression along nodes of a decision based pathway [¶ 0093, ¶ 0125-0126, ¶ 0130, and ¶ 0139]; moreover, traversal of  nodes of decision trees [¶ 0094-0103 and ¶ 0140-0146] associated with patient data [¶ 0085-0086]; additionally, a user is able to override recommendations [¶ 0009]); and 
when the input causes a deviation from an accepted medical management plan (Nicolaas; the input causes a deviation from an accepted (i.e. recommended, correct) medical management plan [¶ 0067-0069, ¶ 0130, and ¶ 0139]; additionally, overriding a recommendation [¶ 0009] and training [¶ 0073-0074]), initiating progression of a catastrophic sequence of the computer model for the virtual patient while allowing the user to continue to provide inputs to progress along the nodes of the decision based pathway (Nicolaas; initiating progression of a subjectively catastrophic sequence of the computer model for the virtual patient while allowing the user to continue to provide inputs to progress along the nodes of the decision based pathway [¶ 0093-0103, ¶ 0130, and ¶ 0139]; wherein, a user is able to overriding a recommendation [¶ 0009 and ¶ 0067-0070]; and wherein, a user is being trained [¶ 0073-0074]). 
Jarrell and Nicolaas are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell, to incorporate wherein the model comprises a plurality of decision-based pathways comprising a series of nodes; receiving input from a user of a client device; causing a progression along nodes of a decision-based pathway based on the input applied to the computer model and the medical condition of the virtual patient; when the input causes a deviation from an accepted medical management plan, initiating progression of a catastrophic sequence of the computer model for the virtual patient while allowing the user to continue to provide inputs to progress along the nodes of the decision based pathway (as taught by Nicolaas), in order to provide improvement to workflow efficiency and makes it easier for the user to verify the recommendations (Nicolaas; [¶ 0002-0003, ¶ 0007, and ¶ 0016]).
Jarrell as modified by Nicolaas fails to disclose causing a progression along nodes of a decision-based pathway based on the input applied to the computer model and the medical condition of the virtual patient such that speed of the progression along the nodes of the decision-based pathway depends on the medical condition, the computer model, and the input; and

However, Erpenbach teaches causing a progression along nodes of a decision-based pathway based on the input applied to the computer model and the medical condition of the virtual patient such that speed of the progression along the nodes of the decision-based pathway depends on the medical condition, the computer model, and the input (Erpenbach; causing a progression along nodes of a decision-based pathway based on the input applied to the computer model and the medical condition of the virtual patient such that speed of the progression along the nodes of the decision-based pathway depends on the medical condition, the computer model, and the input [¶ 0047-0049, ¶ 0057, and ¶ 0066]; moreover, decision tree [¶ 0046], as depicted within Fig. 3; wherein, outcomes along one or more pathways are implicitly reached faster or slower based on the medical condition given time associated with stages [¶ 0037 and ¶ 0049-0048]).
Jarrell in view of Nicolaas and Erpenbach are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, to incorporate causing a progression along nodes of a decision-based as taught by Erpenbach), in order to provide optimal medical treatments using one or more models (Erpenbach; [¶ 0004 and ¶ 0012]).
Jarrell as modified by Nicolaas and Erpenbach fails to disclose wherein, when the input is according to the accepted medical management plan, the speed of progression along the nodes of the decision-based pathways is at different rate than when the input causes the deviation from the accepted medical management plan.
However, Brindle teaches wherein, when the input is according to the accepted medical management plan, the speed of progression along the nodes of the decision-based pathways is at different rate than when the input causes the deviation from the accepted medical management plan (Brindle; the speed of progression along the nodes of the decision-based pathways is at different rate than when the input causes the deviation from the accepted medical management plan when the input is according to the accepted medical management plan [Col. 4, lines 9-27 and Col. 4, lines 41-64]; moreover, states of a patient [Col. 5, lines 3-14] in relation with time aspects [Col. 5, lines 15-42], path evaluation [Col. 6, lines 16-43 and Col. 8, lines 22-56], and critical loop [Col. 8, line 58 to Col. 9, line 7]).
Jarrell in view of Nicolaas and Erpenbach and Brindle are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Jarrell as modified by Nicolaas and Erpenbach, to incorporate causing a progression along nodes of a decision-based pathway based on the input applied to the computer model and the medical condition of the virtual patient such that speed of the progression along the nodes of the decision-based pathway depends on the medical condition, the computer model, and the input (as taught by Brindle), in order to provide medical operators with  a means to improve treatment(s) using training (Brindle; [Col. 1, lines 31-58]).

Regarding claim 2, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the computer-implemented method of claim 1, wherein the deviation from the accepted medical management plan causes downstream complications or demise of the virtual patient (Jarrell; a deviation from an accepted/appropriate medical management plan [¶ 0063-0065] causes implicit harm (i.e. subjectively downstream complications or subjectively demise) of the virtual patient [¶ 0154, ¶ 0162-0163, and ¶ 0178]; moreover, producing a realistic simulation, and is consistent with a defined system of concepts and relationships within an ontology that represents our current understanding of anatomy and physiology in health and disease [¶ 0175] associated with misconceptions and/or deviation [¶ 0012, ¶ 0040, and ¶ 0186]). 
Brindle further teaches the deviation from the accepted medical management plan causes downstream complications or demise of the virtual patient without impacting adjacent nodes of the decision-based pathway traversed during a simulation  Brindle; the deviation from the accepted medical management plan causes downstream complications or demise of the virtual patient [Col. 4, lines 9-27, Col. 4, lines 41-64, and Col. 5, lines 3-14] without impacting adjacent nodes of the decision-based pathway traversed during a simulation (i.e. block/script contained events) [Col. 5, lines 15-42, Col. 6, lines 16-43, and Col. 8, line 22 to Col. 9, lines 7]).
Jarrell in view of Nicolaas and Erpenbach and Brindle are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate the deviation from the accepted medical management plan causes downstream complications or demise of the virtual patient without impacting adjacent nodes of the decision-based pathway traversed during a simulation (as taught by Brindle), in order to provide medical operators with  a means to improve treatment(s) using training (Brindle; [Col. 1, lines 31-58]).

Regarding claim 3, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the computer-implemented method of claim 1, wherein the decision-based pathway is traversed once during simulation of the model (Nicolaas; the decision-based pathway is traversed once during simulation of the model [¶ 0125-0126, ¶ 0130, and ¶ 0139]; wherein, determines a path through a decision tree [¶ 0067-0070] associated with a patient [¶ 0085-0092]; moreover, traversal of nodes of decision trees [¶ 0094-0103 and ¶ 0140-0146]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate the decision-based pathway is traversed once during simulation of the model (as taught by Nicolaas), in order to provide improvement to workflow efficiency and makes it easier for the user to verify the recommendations (Nicolaas; [¶ 0002-0003, ¶ 0007, and ¶ 0016]).

Regarding claim 4, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the computer-implemented method of claim 1, wherein the plurality of decision-based pathways include a first decision pathway and a second decision pathway (Nicolaas; the plurality of decision-based pathways include a 1st decision pathway and a 2nd decision pathway [¶ 0073-0075]; moreover, clinical decision tree comprising one or more paths [¶ 0093-0103 and ¶ 0109-0114], as depicted within Fig. 5), which are different from one another based on variations in user decisions and which comprise overlapping nodes (Nicolaas; the one or more pathways, as addressed above, are different from one another based on variations in user decisions and which comprise overlapping/connecting nodes [¶ 0073-0075 and ¶ 0093], as depicted within Fig. 5; wherein, a user interacts to choice treatments [¶ 0139-0146], as further illustrated within Fig. 5; moreover, indicating possible routes along the nodes that a path may follow [¶ 0051-0052, ¶ 0148-0149, and ¶ 0159]).  
Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate the plurality of decision-based pathways include a first decision pathway and a second decision pathway, which are different from one another based on variations in user decisions and which comprise overlapping nodes (as taught by Nicolaas), in order to provide improvement to workflow efficiency and makes it easier for the user to verify the recommendations (Nicolaas; [¶ 0002-0003, ¶ 0007, and ¶ 0016]).

Regarding claim 5, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the computer-implemented method of claim 2, wherein the input includes reversing the catastrophic sequence based on the user discovering the medical deviation (Nicolaas; the input includes reversing/correcting the catastrophic sequence based on the user discovering the medical deviation [¶ 0093-0103, ¶ 0130, and ¶ 0139]; additionally, a user is able to overriding a recommendation [¶ 0009 and ¶ 0067-0070] associated user is being trained [¶ 0073-0074]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate the input includes reversing the catastrophic sequence based on the user discovering the medical deviation (as taught by Nicolaas), in order to provide improvement to workflow efficiency and makes it easier for the user to verify the recommendations (Nicolaas; [¶ 0002-0003, ¶ 0007, and ¶ 0016]).

Regarding claim 6, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the computer-implemented method of claim 1, the medical simulator engine (Jarrell; virtual tutoring system 100 (i.e. medical simulator engine) [¶ 0036-0038 and ¶ 0041]; moreover, a training system using a virtual patient [¶ 0015, ¶ 0018-0019, and ¶ 0040]).
Nicolaas further teaches comprising:
tracking, by the medical simulator engine, previously traversed nodes and disabling at least one pathway comprising the previously traversed nodes from being displayed more than once during a simulation by varying complexity and acuity of the medical condition (Nicolaas; tracking previously traversed nodes [¶ 0051-0053] in and implicitly disabling at least one pathway comprising the previously traversed nodes from being presented/displayed more than once during a simulation by varying complexity and acuity of the medical condition  [¶ 0056-0058 and ¶ 0067-0070] by the medical simulator engine [¶ 0093-0094 and ¶ 0130-0139]; wherein, training path [¶ 0073-0075 and ¶ 0125-0126] associated with indication of a node path [¶ 0160-0164]; as further illustrated within Fig. 1, Fig. 5, and Fig. 7; moreover, implicitly disabling at least one pathway comprising the previously traversed nodes from being presented/displayed more than once, given the decision tree path leads to a narrow conclusion from a previously wider starting point in a visual manner). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate tracking previously traversed nodes and disabling at least one pathway comprising the previously traversed nodes from being displayed more than once during a simulation by varying complexity and acuity of the medical condition by the medical simulator engine (as taught by Nicolaas), in order to provide improvement to workflow efficiency and makes it easier for the user to verify the recommendations (Nicolaas; [¶ 0002-0003, ¶ 0007, and ¶ 0016]).

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 1, due to the similarities claim 7 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 7; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Jarrell discloses a computer-based system for simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor configured to execute (Jarrell; a computer-based system for simulating/training medical management of a patient comprising a virtual tutoring system 100 (i.e. virtual simulator with a medical simulator engine) [¶ 0036-0038 and ¶ 0041] and at least one processor configured to execute [¶ 0289-0290 and ¶ 0297]; moreover, a training system using a virtual patient [¶ 0015, ¶ 0018-0019, and ¶ 0040]).
(further refer to claim 1)

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 2, due to the similarities claim 8 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 3, due to the similarities claim 9 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 4, due to the similarities claim 10 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 10.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 5, due to the similarities claim 11 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 6, due to the similarities claim 12 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 1, due to the similarities claim 13 and claim 1 share, therefore refer to the 
Jarrell discloses a computer program product for simulating medical management for a patient with a virtual simulator using a medical simulator engine (Jarrell; a computer program product [¶ 0289-0290 and ¶ 0294-0295] for simulating/training medical management for a patient with a virtual tutoring system 100 (i.e. virtual simulator with a medical simulator engine) [¶ 0036-0038 and ¶ 0041]), the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Jarrell; computer program product, as addressed above, comprising a computer readable storage medium having program instructions embodied therewith [¶ 0289-0290 and ¶ 0294-0295]), the program instructions executable by a computer to cause the computer to execute (Jarrell; the program instructions, as addressed above, executable by a computer to cause the computer to execute [¶ 0289-0290, ¶ 0297, and ¶ 0299]; moreover, a training system using a virtual patient [¶ 0015, ¶ 0018-0019, and ¶ 0040]).
(further refer to claim 1)
 
Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 2, due to the similarities claim 14 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 14.

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 6, due to the similarities claim 18 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 18.

Regarding claim 19, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the method of claim 1, wherein the input from the user includes unguided interaction with the virtual patient comprising obtaining information about the medical condition from the virtual patient, performing medical testing on the virtual patient, and performing virtual procedures on the virtual patient, throughout a course of a simulation (Nicolaas; the input from the user includes unguided/evaluated interaction with the virtual patient comprising obtaining information about the medical condition from the virtual patient , and performing virtual procedures on the virtual patient, throughout a course of a simulation [¶ 0093-0103 and ¶ 0109-0114]; moreover, training cases [¶ 0126, ¶ 0130, and ¶ 0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate the input from the user includes unguided interaction with the virtual patient comprising obtaining information about the medical condition from the virtual patient, performing medical testing on the virtual patient, and performing virtual procedures on the virtual patient, throughout a course of a simulation (as taught by Nicolaas), in order to provide improvement to workflow efficiency and makes it easier for the user to verify the recommendations (Nicolaas; [¶ 0002-0003, ¶ 0007, and ¶ 0016]).

Regarding claim 20, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the method of claim 19, further comprising:
determining one or more portions of a patient-scenario model presented to the user in one or more previous unsuccessful attempts of the simulation (Brindle; determining one or more portions of a patient-scenario model presented to the user in one or more previous unsuccessful attempts of the simulation [Col. 3, line 38 to Col. 4, line 28 and Col. 6, lines 16-43]); and 
excluding the one or more portions of the patient-scenario model in a current simulation (Brindle; excluding the one or more portions of the patient-scenario model in a current simulation (i.e. blocked sections) [Col. 3, line 38 to Col. 4, line 28 and Col. 6, lines 16-43]; moreover, starting a new session [Col. 8, line 58 to Col. 9, line 21]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate determining one or more portions of a patient-scenario model presented to the user in one or more previous unsuccessful attempts of the simulation; and excluding the one or more portions of the patient-scenario model in a current simulation (as taught by Brindle), in order to provide medical operators with  a means to improve treatment(s) using training (Brindle; [Col. 1, lines 31-58]).
 
Regarding claim 21, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the method of claim 19, further comprising:
determining a score obtained by the user for the simulation based, at least in part, on the speed of the progression along the nodes of the decision-based pathway (Brindle; determining a score (i.e. positive or negative values) obtained by the user for the simulation based, at least in part, on the speed (i.e. run time) of the progression along the nodes of the decision-based pathway [Col. 3, line 38 to Col. 4, line 28 and Col. 6, lines 16-43]; moreover, variables and timing [Col. 4, lines 41-64]; moreover, states of a patient [Col. 5, lines 3-14] in relation with time aspects [Col. 5, lines 15-42] and path evaluation [Col. 6, lines 16-43 and Col. 8, line 22 to Col. 9, line 7]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate determining a score obtained by the user for the simulation based, at least in part, on the speed of the progression along the nodes of the decision-based pathway (as taught by Brindle), in order to provide medical operators with  a means to improve treatment(s) using training (Brindle; [Col. 1, lines 31-58]).


Regarding claim 22, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the method of claim 19, wherein the user input is limited in number and types of the medical testing (Brindle; the user input is (relatively) limited in number and types of the medical testing [Col. 3, line 38 to Col. 4, line 8 and Col. 9, lines 43-51], as illustrated by the block and/or script quantity as illustrated within Figs. 1and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate the user input is limited in number and types of the medical testing (as taught by Brindle), in order to provide medical operators with a means to improve treatment(s) using training (Brindle; [Col. 1, lines 31-58]).

Regarding claim 23, Jarrell in view of Nicolaas, Erpenbach, and Brindle further discloses the method of claim 19, wherein the user input further comprises an explanation for requesting the medical testing (Brindle; the user input further comprises an explanation/description for requesting the medical testing [Col. 9, lines 43 to Col. 10, lines 19]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Jarrell as modified by Nicolaas, Erpenbach, and Brindle, to incorporate the user input further comprises an explanation for requesting the medical testing (as taught by Brindle), in order to provide medical operators with a means to improve treatment(s) using training (Brindle; [Col. 1, lines 31-58]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616